DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                   FOURTH DISTRICT

                                 JACOB DAMERGI,
                                    Appellant,

                                             v.

                           RENEE LOAYZA-DAMERGI,
                                   Appellee.

                                       No. 4D16-1050

                                       [July 6, 2017]

                               CORRECTED OPINION

    Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm Beach County;
Jessica Ticktin, Judge; L.T. Case No. 2014DR007799.

    Michael J. Dunleavy of Law Offices of Michael J. Dunleavy, P.A., Pompano Beach,
for appellant.

   John F. Schutz of Schutz & White, LLP, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

TAYLOR, MAY and CONNER, JJ., concur.

                                   *         *          *

   Not final until disposition of timely filed motion for rehearing.